MEMORANDUM DECISION
                                                                        Jun 03 2015, 11:03 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                         Gregory F. Zoeller
McCaslin & McCaslin                                       Attorney General of Indiana
Elkhart, Indiana
                                                          Angela N. Sanchez
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Kevin Lavell Curry,                                      June 3, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1405-CR-172
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Stephen R. Bowers,
Appellee-Plaintiff.                                      Judge

                                                         Cause No. 20D02-0907-FC-96




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015              Page 1 of 21
[1]   Kevin Lavell Curry appeals the habitual criminal offender enhancement to his

      sentence. He raises four issues which we revise and restate as:


        I.    Whether the trial court abused its discretion when it admitted certain
              evidence of Curry’s prior convictions for purposes of the habitual
              offender enhancement;

       II.    Whether the State presented sufficient evidence that Curry is an habitual
              offender; and

      III.    Whether the trial court committed fundamental error when it allowed the
              State to add the habitual offender enhancement after the omnibus date.

[2]   We affirm.


                                      Facts and Procedural History

[3]   On July 1, 2009, the State charged Curry with one count of corrupt business

      influence as a class C felony and fifteen counts of forgery as class C felonies.

      Curry v. State (Curry I), No. 20A03-1008-CR-454, slip op. at 4 (Ind. Ct. App.

      May 31, 2011), trans. denied. The omnibus date was September 21, 2009. Id.

      On January 27, 2010, the State filed an amended information, alleging that

      Curry was an habitual offender. Id. at 4-5. Specifically, the State alleged that

      Curry had prior felony convictions for forgery in 2007 in Indiana and for

      aggravated kidnapping in 1990 in Texas. On June 24, 2010, a jury found Curry

      guilty as charged and found him to be an habitual offender. Id. at 5, 9-11.


[4]   In his direct appeal, Curry raised several issues including: (1) the denial of his

      motion for a directed verdict; (2) the sufficiency of the evidence; (3) the belated

      amendment of the charging information to include an habitual offender

      enhancement; and (4) the appropriateness of his sentence. Id. at 5, 9-12. We

      Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 2 of 21
      remanded for clarification of his sentence but affirmed in all other respects. Id.

      at 2, 15-16. With respect to the amendment of the charging information, we

      held that Curry “failed to establish that the amendment prejudiced him in the

      preparation and presentation of his defense.” Id. at 12.


[5]   In April 2012, Curry filed a petition for post-conviction relief and raised three

      issues: (1) ineffective assistance of trial counsel; (2) ineffective assistance of

      appellate counsel; and (3) prosecutorial misconduct. On December 19, 2013,

      the post-conviction court denied Curry’s petition except with respect to his

      ineffective assistance of appellate counsel argument regarding his habitual

      offender enhancement and ordered a new trial regarding the habitual offender

      enhancement.


[6]   Curry appealed the post-conviction court’s order with regard to whether his trial

      counsel was ineffective. Curry v. State (Curry II), No. 20A03-1312-PC-513, slip

      op. at 2 (Ind. Ct. App. August 11, 2014), reh’g denied, trans. denied. We affirmed

      the denial of his petition for post-conviction relief and noted that Curry was not

      prejudiced by the belated filing of the habitual offender allegation, which

      prevented him from succeeding on his claim of ineffective assistance of trial

      counsel for failure to challenge the belated amendment. Id. at 10.


[7]   On March 21, 2014, Curry filed a motion to exclude evidence, in which he

      argued that a certified booking photograph the State sought to use to prove the

      September 13, 1990 conviction for aggravated kidnapping in Texas was actually

      a booking photograph from a November 19, 2001 arrest. Curry argued that this


      Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 3 of 21
      evidence was inadmissible because it had been provided to him after the

      discovery deadline had passed and that it would unfairly prejudice his ability to

      present a defense, that it was not relevant under Ind. Evidence Rule 401, and

      that the probative value of the evidence was substantially outweighed by the

      danger of unfair prejudice because the photograph did not pertain to the alleged

      conviction the State was required to prove. The court entered an order, and as

      to the certified booking photograph, stated that it would “exclude any reference

      to anything other than the certified copy and the Court will not allow the

      certified copy to come in unless some other independent means of connecting

      the identifiers in the booking photo to the Kevin L. Curry on trial is made.”

      Appellant’s Appendix at 496.


[8]   On March 25, 2014, Curry’s trial on the habitual offender enhancement began.

      At the trial, the court heard testimony from former Elkhart County Deputy

      Prosecuting Attorney Kristine Osterday (“DPA Osterday”), who was involved

      in the initial prosecution of Curry on the corrupt business influence charge

      underlying the retrial on the habitual offender enhancement.


[9]   The court heard argument as to State’s Exhibit 1, a certified copy of the 2007

      Indiana conviction from Curry’s guilty plea to counterfeiting as a Class D

      felony in the Elkhart Superior Court in cause number 22D02-0606-FC-221,

      which included an entry in the chronological case summary (“CCS”) indicating

      that the instant case was a probation violation under Curry’s 2007 Indiana

      conviction. State’s Exhibit 1 contained an “Affidavit to Show Probable Cause”

      in the 2007 Indiana conviction for “Kevin L. Curry DOB: 03-10-64,” an

      Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 4 of 21
       “Information Charging Forgery A Class C Felony, I.C. 35-43-5-2(a)(1)(A)”

       including a copy of a check with Curry’s signature, a copy of a “Motion to

       Withdraw Plea of Not Guilty and Enter Pleas of Guilty, Plea Agreement, and

       Disclosure” including Curry’s initials, “KC,” next to each line of the plea

       agreement, an order noting that Curry “entere[ed] a plea of guilty to:

       COUNTERFEITING D FELONY,” a sentencing order, and a twelve-page

       CCS for the 2007 Indiana conviction that included an entry stating that Curry

       had violated his probation in the 2007 Indiana conviction by committing the

       instant offense. State’s Exhibit 1.


[10]   Defense counsel objected to the admission of State’s Exhibit 1, arguing that

       evidence of a probation violation was not relevant under Ind. Evidence Rule

       401 and that “it would not withstand a balancing test under Indiana Rule[] of

       Evidence 403” because State’s Exhibit 1 contained references to Curry’s

       criminal history that were “unduly prejudicial and not probative, could mislead

       the jury and cause confusion of the issues.” Transcript at 16. The court

       overruled the objection, stating that caselaw supported the proposition that it is

       “not prejudicial to include evidence of a probation violation directly related to

       the habitual proceedings” and that the information in the exhibit was “relevant

       and it does not appear to the court to be counterbalanced by any significant

       prejudice.” Id. at 17. Defense counsel also objected to sentencing information

       being included in State’s Exhibit 1. The court struck the inclusion of the exact

       sentence length from the 2007 Indiana conviction. The court removed eleven

       pages of the CCS from the 2007 Indiana conviction but allowed the CCS entry


       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 5 of 21
       showing the probation violation to remain in the exhibit, and published the

       exhibit to the jury as State’s Exhibit 1A.


[11]   The court heard argument as to State’s Exhibit 3,1 which contained a certified

       copy of a plea agreement from an August 29, 1990 offense in Texas for

       aggravated kidnapping, stamped “FELONY INFORMATION” at the top of

       the page, and dated September 13, 1990, the date of conviction for the offense,

       and included the length of Curry’s sentence for that offense, which was seven

       years of probation, the conditions of probation for “Kevin Lavell Curry,” and a

       reference that Curry violated his probation and was sentenced to five years in

       the Texas Department of Criminal Justice, institutional division, on July 14,

       1993, as a result of the probation violation. State’s Exhibit 3. The exhibit also

       contained prints of Curry’s right thumb and right index finger, a signature for

       Kevin Curry, as well as his date of birth of 3-10-64, race, and sex. The portion

       of State’s Exhibit 3 containing Curry’s guilty plea agreement and conditions of

       probation was stamped with a Recorder’s Memorandum, which states: “At the

       time of recordation this instrument was found to be inadequate for the best

       photographic recordation because of illegibility, carbon or photo copy,

       discolored paper, etc. All blockouts, additions, and changes were present at the

       time the instrument was filed and recorded.”2 State’s Exhibit 3. On the portion




       1
         Curry does not challenge the admission of State’s Exhibit 2, which is a certified booking photograph from
       the instant case.
       2
        The Recorder’s Memorandum, stamped on the second page of Curry’s plea agreement for aggravated
       kidnapping, contains substantially similar language.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015               Page 6 of 21
       of the exhibit dealing with the July 14, 1993 probation violation, the Recorder’s

       Memorandum states: “This instrument is of poor quality and not satisfactory

       for photographic recordation; and/or alterations were present at the time of

       filming.” Id.


[12]   Defense counsel objected to the admission of State’s Exhibit 3 on grounds that

       the exhibit was “not relevant . . . prejudicial, [and] would not withstand [an]

       Indiana Rules of Evidence 403 balancing test . . . .” Transcript at 17. Defense

       counsel also objected to the inclusion of the sentencing information in the

       exhibit. Defense counsel additionally objected that State’s Exhibit 3 was of

       “poor quality” and that a recorder’s stamp on various pages of the document

       indicated that the documents were “not as they were originally created” and

       that the exhibit “draw[s] into questions of authenticity about a witness.” Id. at

       51-52.


[13]   The court overruled the objection to including the reference to a probation

       violation but, although it redacted a specific reference to “the South Carolina

       charges which were quite serious in nature and which could be quite highly

       prejudicial” to Curry, it did not redact the general reference to the probation

       violation from State’s Exhibit 3. Id. at 18. It also allowed the inclusion of the

       sentencing information because the charge in the Texas case was “already fully

       resolved.” Id. at 20. The court also added that the exhibit did not appear to

       contain “any obvious alteration of the document and given the certification

       which is also provided . . . the quality problems go to the [exhibit’s] weight

       rather than admissibility.” Id. at 53. The court redacted the specific reference

       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 7 of 21
       to the reason Curry’s probation was revoked in the Texas case and published

       the exhibit as State’s Exhibit 3A to the jury.


[14]   The court next heard argument as to State’s Exhibit 4, which contained an

       affidavit of the Chairman of Classification and Records for the Texas

       Department of Criminal Justice – Correctional Institutions Division, stating

       that the “attached information provided on inmate CURRY, KEVIN,

       TDCJ/BPP# 653544, cause# 573683, are true and correct copies of the original

       records now on file in my office maintained in the regular course of business

       within the Classification and Records Office of the Texas Department of

       Criminal Justice – Correctional Institutions Division.” State’s Exhibit 4. The

       exhibit also contained a certified booking photograph of Curry, a copy of the

       July 14, 1993 probation violation, and a fingerprint sheet with a signature of

       Kevin Lavell Curry. Defense counsel repeated the objections it raised as to

       State’s Exhibit 3 and further asserted that the State’s witness had no personal

       knowledge of the content of the documents, the State lacked a foundation for

       the exhibit’s admissibility, and the exhibit had the same reference to a probation

       violation as in State’s Exhibit 3. As to the objection that DPA Osterday lacked

       personal knowledge of the contents of State’s Exhibit 4, the court noted that

       State’s Exhibit 4 was a certified copy and that it “comes in independent” of

       DPA Osterday and that defense counsel “might keep in mind that you may

       have an objection as to whether she has personal knowledge.” Id. at 54. The

       court redacted the specific reference to the reason Curry’s probation was




       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 8 of 21
       revoked in the Texas case and published the exhibit as State’s Exhibit 4A to the

       jury.


[15]   DPA Osterday testified that she was familiar with Curry from her work as a

       prosecutor and was able to provide the court with his birthdate, which is March

       10, 1964. She identified Curry in the courtroom and testified that, as to the

       2007 Indiana conviction and the instant case, Curry was “one in the same.” Id.

       at 46. On cross-examination, DPA Osterday testified that she was not licensed

       to practice law in Texas, did not request DNA comparisons between the

       Indiana defendant and the Texas defendant, did not request fingerprint

       comparisons, “could not recall” whether she had requested a certified booking

       photograph from Texas, and was not an expert regarding handwriting samples.

       Id. at 69. On redirect, DPA Osterday testified that she believed she had

       obtained sufficient documentation “based upon the name matching Kevin

       Lavell Curry, the date of birth, March 10th 1964, as well as the signature” to

       prove Curry’s identity. Id. at 70.


[16]   Defense counsel moved for a directed verdict, arguing that a name and date of

       birth is not enough to adjudicate an individual as an habitual offender. Defense

       counsel contended that, as to identity, the State introduced “a photograph with

       regard to the Texas conviction that depicts a black male with no physical

       characteristics identified” and “a fingerprint card without analysis,” which

       taken together, “is insufficient as a matter of law to substantiate or support two

       prior unrelated felony convictions.” Id. at 78. The court denied Curry’s

       motion, finding “the State has at least met its minimum burden to get this case

       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 9 of 21
       to the jury,” reasoning that “we do have a name, we have the date of birth, we

       have the race and gender related to the Texas conviction” as well as a signature

       and photographs of Curry. Id. at 80.


[17]   On March 26, 2014, the jury found that Curry was an habitual offender. On

       May 12, 2014, the trial court enhanced the underlying charge of corrupt

       business influence by twelve years due to Curry’s status as an habitual offender.


                                                    Discussion

                                                          I.


[18]   The first issue is whether the trial court abused its discretion when it admitted

       certain evidence of Curry’s prior convictions for purposes of the habitual

       offender enhancement. Admission of evidence is within the sound discretion of

       the trial court. Davis v. State, 907 N.E.2d 1043, 1053 (Ind. Ct. App. 2009). We

       will reverse a trial court’s decision to admit evidence only if there is an abuse of

       discretion. Id. An abuse of discretion occurs if the trial court’s decision is

       against the logic and effect of the facts and circumstances before the court. Id.


[19]   Curry contends that admitting evidence of probation violations, which were

       present in State’s Exhibits 1A, 3A, and 4A, were not relevant because they did

       not tend to show that he had been convicted of two prior unrelated felonies. He

       argues that evidence of probation revocations in State’s Exhibits 1A and 3A

       was prejudicial to him because such evidence could have misled the jury, was

       not probative, and that there was no statement or instruction to downplay the

       significance or disregard the information. He also contends that including the

       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 10 of 21
       seven-year sentence he received in the Texas case was prejudicial because

       State’s Exhibit 3A clearly designated that the offense was a felony. Curry

       asserts that State’s Exhibit 3A was not a properly authenticated document and

       argues that the State’s witness, DPA Osterday, lacked personal knowledge of

       the extent to which alterations may have been made to the information in

       State’s Exhibit 3A and whether the information in the exhibit related to the

       Curry named in the instant case. Finally, Curry argues that DPA Osterday did

       not provide testimony that could link the Kevin Lavell Curry standing trial for

       the habitual criminal offender enhancement with the photograph or fingerprints

       in State’s Exhibit 4A.


[20]   The State asserts that the Indiana Supreme Court has allowed the admission of

       prior convictions that contain revocations of probation. The State also notes

       that the court removed eleven pages of the CCS in State’s Exhibit 1A but

       allowed the entry noting Curry violated his probation in that case by

       committing the instant offense, and notes that the trial court also redacted the

       revocations of probation in State’s Exhibits 3A and 4A, to limit any prejudice

       Curry might face by admitting those documents into evidence. As to the

       authenticity of State’s Exhibit 3A, the State maintains that the documents

       contained in the exhibit are copies of properly certified records that are

       admissible as such and that no evidence was presented that the documents were

       anything other than accurate and certified copies of official records. The State

       also contends that State’s Exhibit 4A, which was properly certified, contained a

       booking photograph and signed fingerprint card which supported the jury’s


       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 11 of 21
       determination that Curry was the same person convicted in Texas and in

       Indiana.


[21]   Ind. Evidence Rule 401 provides that evidence is relevant if “it has any

       tendency to make a fact more or less probable than it would be without the

       evidence; and the fact is of consequence in determining the action.” “Relevant

       evidence is admissible unless any of the following provides otherwise: the

       United States Constitution; the Indiana constitution; a statute not in conflict

       with these rules; these rules; or other rules applicable in the courts of this state.

       Irrelevant evidence is not admissible.” Ind. Evidence Rule 402. “The court

       may exclude relevant evidence if its probative value is substantially outweighed

       by a danger of one or more of the following: unfair prejudice, confusing the

       issues, misleading the jury, undue delay, or needlessly presenting cumulative

       evidence.” Ind. Evidence Rule 403. Ind. Evidence Rule 901(a) provides that

       “[t]o satisfy the requirement of authenticating or identifying an item of

       evidence, the proponent must produce evidence sufficient to support a finding

       that the item is what the proponent claims it is.” Where the document at issue

       is a certified copy of a public record, the document is self-authenticating and no

       extrinsic evidence is necessary for its admission. Ind. Evidence Rule 902.


[22]   In Maisonet v. State, defendant Parnel Maisonet was convicted by a jury of theft,

       a class D felony, and of being an habitual offender. 448 N.E.2d 1052, 1053

       (Ind. 1983). Maisonet argued that the trial court erred by admitting into

       evidence certain exhibits offered by the State during the habitual offender

       portion of his trial. Id. He alleged that three exhibits contained unnecessary

       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 12 of 21
       information which prejudiced the jury. Id. at 1055. One of the exhibits was the

       charging information and guilty plea to a charge of assault and battery with

       intent to kill, another exhibit contained admission documents from the Indiana

       Department of Correction for the assault and battery charge, and a third exhibit

       was the guilty plea to a second offense of entering with intent to commit a

       felony. Id. The Indiana Supreme court noted that the “documents were all

       sufficiently connected to defendant to establish their relevancy” and that

       “relevant information connected with [two prior unrelated felony convictions]

       is not generally considered to be prejudicial to defendant.” Id. at 1055-1056.

       See also Allen v. State, 439 N.E.2d 615, 619 (Ind. 1982) (finding that documents

       relating to the defendant’s prior Ohio convictions that referenced two separate

       aggravated assault charges and a probation violation were probative and

       relevant to the State’s proof of the habitual offender charges, and noting that the

       inclusion of “a probation violation on a document was not prejudicial to a

       defendant during the habitual offender phase of his trial”) (citing Taylor v. State,

       420 N.E.2d 1231, 1234 (Ind. 1981)); Short v. State, 443 N.E.2d 298, 305 (Ind.

       1982) (observing that “evidence of the revocation of probation imposed after

       conviction for a felony, that felony being one of those supporting the habitual

       offender allegation, is admissible”).


[23]   We note that State’s Exhibits 1A, 3A, and 4A were relevant because they

       revealed that Curry had been convicted of two prior felonies, which the State

       was required to show in order to establish that Curry was an habitual offender,

       and they identified him as the defendant in each of the two prior convictions.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 13 of 21
       As to the prejudicial effect of the reference to a probation violation in State’s

       Exhibits 1A, 3A, and 4A, the trial court limited the reference to Curry’s

       probation violation to a one-line entry in the CCS of the 2007 Indiana

       conviction before it was published to the jury as State’s Exhibit 1A, and

       redacted the specific reason Curry violated his probation in the Texas case to a

       one-line entry in each exhibit before those exhibits were published to the jury as

       State’s Exhibits 3A and 4A. As to Curry’s arguments regarding the authenticity

       of State’s Exhibit 3A and the lack of foundation for State’s Exhibit 4A, we note

       that State’s Exhibits 3A and 4A were properly certified records from Curry’s

       1990 felony conviction for aggravated kidnapping. We do not find that the

       prejudicial effect of the references to probation violations outweighed the

       probative value of State’s Exhibits 1A, 3A, and 4A, all of which were certified,

       and referenced Curry’s two prior unrelated felony convictions as well as

       provided a basis for the jury to establish Curry’s identity. We cannot say that

       the trial court abused its discretion when it admitted State’s Exhibit 1A, 3A,

       and 4A into evidence.


                                                         II.


[24]   The next issue is whether the evidence is sufficient to sustain the court’s finding

       that Curry is an habitual offender. Upon a challenge to an habitual offender

       finding this court does not reweigh the evidence but rather looks at the evidence

       in the light most favorable to the verdict. White v. State, 963 N.E.2d 511, 518

       (Ind. 2012) (citing Toney v. State, 715 N.E.2d 367, 369 (Ind. 1999)). If an

       appellate court deems the evidence insufficient, then an habitual offender

       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 14 of 21
       classification must be vacated. Id. In proving an habitual offender

       classification, “the State must introduce into evidence proper certified and

       authenticated records of the defendant’s prior felony convictions in order to

       prove beyond a reasonable doubt the existence of those prior

       convictions.” Dexter v. State, 959 N.E.2d 235, 238 (Ind. 2012). “A person is a

       habitual offender if the jury . . . finds that the state has proved beyond a

       reasonable doubt that the person had accumulated two (2) prior unrelated

       felony convictions.” Ind. Code § 35-50-2-8(g) (Supp. 2009).3


[25]   Curry argues that the State did not present sufficient evidence to link the

       information from the Texas documents, State’s Exhibits 3A and 4A, to the

       individual, who was charged as a habitual criminal offender in Indiana. He

       further contends that the State’s witness, DPA Osterday, was not involved in

       the Texas case, not licensed to practice law in Texas, and was unfamiliar with

       the Texas case and records submitted by the State of Texas to link him to that

       case. Finally, Curry asserts that the State failed to present evidence of

       identifying physical characteristics and that the record does not show that the

       State requested DNA, fingerprint comparisons, or handwriting analysis to link

       him with the individual involved in the Texas offense.


[26]   The State asserts that it provided sufficient circumstantial evidence of Curry’s

       identity through the exhibits that it presented as evidence demonstrating that



       3
        Subsequently amended by Pub. L. No. 158-2013, § 661 (eff. July 1, 2014); Pub. L. No. 168-2014, § 118 (eff.
       July 1, 2014).

       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015            Page 15 of 21
       Curry had two prior felony convictions, and that DPA Osterday identified

       Curry in court as the defendant in the 2007 Indiana conviction. Further, the

       State maintains that booking photographs from both the Indiana case and the

       Texas case permitted the jury to compare Curry’s appearance in the courtroom

       with the individual found in the photographs and that, although no expert

       handwriting analysis was presented, the State presented evidence, including his

       signature and initials from the Texas and Indiana convictions, that allowed the

       jury to conclude the same person signed the Texas and Indiana documents.

       The State contends that evidence, including his name, birth date, physical

       identifiers, signatures, and photographs on the exhibits provided sufficient

       evidence for the jury’s determination that Curry is the same person identified in

       the Texas and Indiana documents.


[27]   “If the evidence yields logical and reasonable inferences from which the finder

       of fact may determine beyond a reasonable doubt that it was a defendant who

       was convicted of the prior felony, then a sufficient connection has been

       shown.” Tyson v. State, 766 N.E.2d 715, 718 (Ind. 2002) (citing Pointer v.

       State, 499 N.E.2d 1087, 1089 (Ind. 1986)). “Certified copies of judgments or

       commitments containing a defendant’s name or a similar name may be

       introduced to prove the commission of prior felonies.” Hernandez v. State, 716
N.E.2d 948, 953 (Ind. 1999), reh’g denied. However, there must be other

       supporting evidence to identify the defendant as being the same person named

       in the documents. Coker v. State, 455 N.E.2d 319, 322 (Ind. 1983). Identity may

       be proven by circumstantial evidence. Id.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 16 of 21
[28]   As previously noted in Part I, the State admitted certified copies of Curry’s two

       prior felony convictions, the 2007 Indiana conviction and the 1990 Texas

       conviction for aggravated kidnapping. As to identity, the State presented

       evidence that contained Curry’s name, date of birth, fingerprints, and certified

       booking photographs, which enabled the jury to determine Curry’s identity as

       the same person involved in the instant case, the 2007 Indiana case, and the

       Texas case. DPA Osterday also identified Curry in court, testified to his

       conviction in the 2007 Indiana case, and had requested certain records

       stemming from his 1990 Texas conviction in his first trial on the habitual

       offender charge. The photographs also provided the jury with a basis to

       compare the more recent photograph of Curry in State’s Exhibit 2, which

       related to his conviction in the instant case, and notes his sex, race, hair color,

       eye color, height, weight, date of birth, and age with the booking photograph in

       State’s Exhibit 4A from Kevin Lavell Curry’s 1990 Texas conviction, and the

       jury could observe Curry as he appeared in the courtroom. Moreover, the

       records from the 2007 Indiana conviction and the 1990 Texas conviction

       include both Curry’s full name, Kevin Lavell Curry, a date of birth of 3-10-64,

       as well as Curry’s race, sex, and signature, which provided the jury with

       circumstantial evidence of Curry’s identity. We conclude the State presented

       evidence of probative value from which the jury could have found Curry to be

       an habitual offender beyond a reasonable doubt. See Heyen v. State, 936 N.E.2d
294, 302-303 (Ind. Ct. App. 2010) (finding that if the evidence yields logical and

       reasonable inferences from which the finder of fact may determine beyond a

       reasonable doubt that it was the defendant who was convicted of the prior
       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 17 of 21
       felony, then a sufficient connection has been shown, and affirming the

       defendant’s status as an habitual offender), trans. denied.4


                                                             III.


[29]   The next issue is whether the trial court committed fundamental error when it

       allowed the State to add the habitual offender enhancement after the omnibus

       date. Curry asserts that the State did not timely file the habitual criminal

       offender enhancement, and contends that the record does not reveal that the

       prosecutor argued there was good cause for filing the enhancement after the

       statutory deadline, which, he argues, was fundamental error.


[30]   The State observes that Curry has previously unsuccessfully litigated this claim

       and asserts that it is barred by the law of the case doctrine. In support, the State

       notes that Curry first raised this claim in his direct appeal, where this court held

       that Curry was unable show he was prejudiced by the amendment to add the

       habitual offender allegation. The State further notes that Curry advanced a

       similar claim in his post-conviction appeal, and was again unable to show

       prejudice from the failure to object to the late filed amendment. Finally, the

       State contends that the relevant facts have not changed since the issue was




       4
         Curry also argues that the trial court abused its discretion in denying his motion for directed verdict.
       Because we find that the evidence is sufficient to sustain Curry’s status as an habitual offender, we do not
       address his argument on this issue. See Huber v. State, 805 N.E.2d 887, 890 (Ind. Ct. App. 2004) (explaining
       that “if the evidence is sufficient to support a conviction on appeal, then the trial court’s denial of a Motion
       for a Directed Verdict cannot be in error”).

       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015                  Page 18 of 21
       resolved on direct appeal and that Curry cannot show that he was prejudiced by

       the late filing of the habitual offender allegation.


[31]   The fundamental error exception is “extremely narrow, and applies only when

       the error constitutes a blatant violation of basic principles, the harm or potential

       for harm is substantial, and the resulting error denies the defendant

       fundamental due process.” Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006).

       The error claimed must either “make a fair trial impossible” or constitute

       “clearly blatant violations of basic and elementary principles of due

       process.” Clark v. State, 915 N.E.2d 126, 131 (Ind. 2009), reh’g denied. This

       exception is available only in “egregious circumstances.” Brown v. State, 799
N.E.2d 1064, 1068 (Ind. 2003).


[32]   “The law of the case doctrine mandates that an appellate court’s determination

       of a legal issue binds the trial court and ordinarily restricts the court on appeal

       in any subsequent appeal involving the same case and relevantly similar facts.”

       Hopkins v. State, 782 N.E.2d 988, 990 (Ind. 2003). The law of the case doctrine

       is “a discretionary tool by which appellate courts decline to revisit legal issues

       already determined on appeal in the same case and on substantially the same

       facts.” Cutter v. State, 725 N.E.2d 401, 405 (Ind. 2000), reh’g denied.


[33]   Curry argued in his first direct appeal that the trial court erred when it allowed

       the State to amend the charging information to include the habitual criminal




       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 19 of 21
offender enhancement after the period provided by statute.5 This court held

that “Curry failed to establish that the amendment prejudiced him in the

preparation and presentation of his defense.” Curry I, slip op. at 12. He also

raised a similar claim regarding the effectiveness of his trial counsel’s failure to

object to the late filing of the habitual offender enhancement in his post-

conviction appeal, and this court observed that “[g]iven the holding on direct

appeal of no prejudice from the belated amendment, Curry cannot show that he

was prejudiced by his trial counsel’s failure to challenge the belated

amendment.” Curry II, slip. op. at 10. The Indiana Supreme Court has

observed that “fundamental error requires a showing of at least as much

prejudice to the defendant as a claim of ineffective assistance of counsel,” and

so “finding that [a d]efendant was not denied the effective assistance of counsel

also establishes that the alleged error was not so prejudicial as to constitute

fundamental error.” Brewington v. State, 7 N.E.3d 946, 974 (Ind. 2014), reh’g

denied, cert. denied, 135 S. Ct. 970 (2015). In his direct appeal and in his post-

conviction appeal, Curry had not demonstrated that he was prejudiced by the

decision to allow the State to amend the charging information after the

statutory period, and even assuming the law of the case does not bar Curry




5
    At the time of Curry’s first trial, Ind. Code § 35-34-1-5(e) provided:

         “[a]n amendment of an indictment or information to include a habitual offender charge . . .
         must be made not later than ten (10) days after the omnibus date. However, upon a showing of
         good cause, the court may permit the filing of a habitual offender charge at any time before the
         commencement of the trial.”
(Subsequently amended by Pub L. No. 24-2013, § 1 (eff. July 1, 2013); Pub. L. No. 158-2013, § 389 (eff. July
1, 2014)).

Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015                Page 20 of 21
       from litigating this claim, we cannot say that he has demonstrated fundamental

       error.


                                                   Conclusion

[34]   For the foregoing reasons, we affirm Curry’s adjudication and sentence as an

       habitual offender.


[35]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1405-CR-172 | June 3, 2015   Page 21 of 21